—In an action, inter alia, to declare null and void a transfer of certain real property, the plaintiff appeals from an order of the Supreme Court, Richmond County (Amann, J.), dated October 14, 1994, which granted the separate motions of the defendants Victory Van Lines, Inc., and Peter Kyvellos for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is affirmed, with one bill of costs.
The respondents Victory Van Lines, Inc., and Peter Kyvellos each established that they were bona fide purchasers in that they purchased their subject parcels for valuable consideration and they did not have knowledge of the alleged prior fraud by the seller (see, Real Property Law § 266; Berger v Polizzotto, 148 AD2d 651, 651-652; Nethaway v Bosch, 199 AD2d 654). Accordingly, since the plaintiff failed to submit sufficient evidence to raise a triable issue of fact concerning whether the respondents knew or should have known about the seller’s alleged prior fraud, the Supreme Court properly granted the respondents’ motions for summary judgment dismissing the complaint insofar as it is asserted against them. Sullivan, J. P., Thompson, Krausman and Florio, JJ., concur.